04/08/2022


             IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                              Case Number: DA 22-0127


                                          DA 22-0127


 STEVEN BRIAN LELAND,                                                   PR 0 8 2022
                                                                               Greenwood
                                                                      Bowen
                                                                              supreme Court
                                                                    ClerIc of    Montana
              Petitioner and Appellant,                                 State of



        v.
                                                                     ORDER
 STATE OF MONTANA,
 DEPARTMENT OF REVENUE,

              Respondent and Appellee.



       In a March 22, 2022 Order, this Court granted self-represented Appellant Steven
Brian Leland's Petition for an Out-of-Tirne Appeal and ordered that he file a Notice of
Appeal on or before Tuesday, April 5, 2022.
       Leland has not filed his Notice of Appeal with this Court by the required date. A
notice of appeal begins the process for an appeal, giving notice to the opposing party as
well as the Gallatin County District Court to subrnit its record within forty days. M. R.
App. P. 4, 8, and 9. Therefore,
       IT IS ORDERED that Leland prepare, file, and serve a Notice of Appeal with this
Court on or before Tuesday, April 19, 2022. Failure to file this Notice of Appeal will result
in dismissal of this appeal without further notice.
       The Clerk of the Supreme Court will provide a copy of this Order to counsel of
record and to Steven Brian Leland personally.
      DATED this c/ "day of April, 2022.
                                                  For the Court,